Case: 18-13699     Date Filed: 08/30/2019   Page: 1 of 6


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-13699
                           ________________________

                    D.C. Docket No. 2:15-cv-00099-LGW-RSB



CHRISTINA BRINSON,
and all other persons similarly situated,

                                                                Plaintiff-Appellant,


                                        versus


PROVIDENCE COMMUNITY CORRECTIONS,

                                                               Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                  (August 30, 2019)

Before ED CARNES, Chief Judge, TJOFLAT, and BRANCH, Circuit Judges.

ED CARNES, Chief Judge:
               Case: 18-13699     Date Filed: 08/30/2019    Page: 2 of 6


      Christina Brinson filed a class action lawsuit in the district court against

Providence Community Corrections. She raised a state law claim for money had

and received, which the district court dismissed for failure to state a claim under

Fed. R. Civ. P. 12(b)(6). The court later denied Brinson’s motion to amend her

complaint and reaffirmed its order dismissing the complaint. This is Brinson’s

appeal.

                                           I.

      We “review de novo the district court’s grant of a motion to dismiss under

12(b)(6) for failure to state a claim, accepting the allegations in the complaint as

true and construing them in the light most favorable to the plaintiff.” Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012) (quotation

marks omitted). “The plaintiff’s ‘[f]actual allegations must be enough to raise a

right to relief above the speculative level, on the assumption that all the allegations

in the complaint are true (even if doubtful in fact).’” Id. (alteration in original)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). We may affirm

the district court’s judgment on any ground supported by the record, even if the

court did not rely on or consider that ground. Thomas v. Cooper Lighting, Inc.,

506 F.3d 1361, 1364 (11th Cir. 2007).

      The Georgia Supreme Court set out the elements of a money had and

received claim in City of Atlanta v. Hotels.com, 710 S.E.2d 766 (Ga. 2011). To


                                           2
              Case: 18-13699     Date Filed: 08/30/2019   Page: 3 of 6


state a claim for money had and received, “a party must show, in addition to

showing that an entity has received money justly belonging to another, that it made

a demand for payment and was refused.” Id. at 770 (affirming grant of summary

judgment to defendants because the plaintiff did not make a demand for payment).

In her complaint Brinson alleged that Providence unlawfully and without valid

contracts collected probation supervision fees. But she did not allege that she had

made a demand for payment, or that such a demand was refused. As a result, her

complaint failed to state a claim for money had and received. See id.

      Brinson contends that City of Atlanta was implicitly overruled by Sentinel

Offender SVCS., LLC v. Glover, 766 S.E.2d 456 (Ga. 2014). She argues that the

Georgia Supreme Court in Glover “decide[d] not to include a requirement of a pre-

suit demand” when it set out “[t]he elements of an action to recover money paid

under a void contract.” But that is not what Glover did. Instead, Glover addressed

the issue of whether, as a general matter, probationers could bring an action for

money had and received against a private probation company. See id. at 470–72.

In concluding that probationers could bring such an action, the Georgia Supreme

Court noted that “[a]n action for money had and received is founded upon the

equitable principle that no one ought to unjustly enrich himself at the expense of

another.” Id. at 471 (quoting Jasper School Dist. v. Gormley, 193 S.E. 248, 250

(Ga. 1937)). The Georgia Supreme Court in Glover did not address the specific


                                          3
              Case: 18-13699      Date Filed: 08/30/2019   Page: 4 of 6


elements of a money had and received claim, much less contradict its holding just

three years earlier about what those elements are. Glover did not implicitly

overrule City of Atlanta.

      Brinson protests that the Georgia Supreme Court got it wrong in City of

Atlanta and urges us to reexamine that holding. Impossible. As the United States

Supreme Court has instructed us, “the views of the state’s highest court with

respect to state law are binding on the federal courts.” Wainwright v. Goode, 464
U.S. 78, 84 (1983); accord, Riley v. Kennedy, 553 U.S. 406, 425 (2008) (“A

State’s highest court is unquestionably the ultimate expositor of state law.”)

(alteration and quotation marks omitted); Estelle v. McGuire, 502 U.S. 62, 67−68

(1991) (“[I]t is not the province of a federal [] court to reexamine state-court

determinations on state-law questions.”).

      As a fallback, Brinson asks us to certify to the Georgia Supreme Court the

question of what the elements are for a claim of money had and received. That, she

says, would give it the chance to correct (with the helpful guidance of her counsel)

what she views as its mistake in answering that identical question in City of

Atlanta. We can only imagine how surprised the Georgia Supreme Court would be

if we were presumptuous enough to do that. We aren’t.




                                            4
              Case: 18-13699     Date Filed: 08/30/2019    Page: 5 of 6


                                          II.

       “We review the denial of leave to amend for clear abuse of discretion.”

Carruthers v. BSA Advert., Inc., 357 F.3d 1213, 1217 (11th Cir. 2004). Generally,

a “court should freely give leave [to amend] when justice so requires.” Fed. R.

Civ. P. 15(a)(2). But “a motion to amend may be denied on numerous grounds,

such as . . . futility of the amendment.” Carruthers, 357 F.3d at 1218 (quotation

marks omitted).

      The district court did not clearly err in denying Brinson’s motion to amend

her complaint because doing so would have been futile. As the district court noted

the proposed amended complaint mostly repackaged the constitutional claims

asserted in Brinson’s initial complaint, which the district court had dismissed. The

only new legal theory raised in the amended complaint was that the contracts with

Providence are void because of its failure to file the contracts with the County and

Municipal Probation Advisory Council as required by Chapter 503-1 of the Rules

and Regulations of the State of Georgia. But the regulation does not say what

Brinson asserts. As the district court explained, the regulation lays out specific

adverse consequences that can be imposed on violators and those consequences do

not include voiding the underlying contract. The court was correct to “refuse[] to

read that requirement into the Regulation.” Because the proposed amendment was

futile the district court did not abuse its discretion in denying the motion to amend.


                                          5
             Case: 18-13699    Date Filed: 08/30/2019   Page: 6 of 6


                                       III.

      The dismissal of the complaint and denial of the motion to amend are

AFFIRMED. The motion to certify questions of state law to the Georgia Supreme

Court is DENIED.




                                        6